Citation Nr: 0618826	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-07 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to July 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that erectile dysfunction is related to active 
military service or was caused or aggravated by the veteran's 
diabetes mellitus, type II.

2.  The competent medical evidence of record does not 
demonstrate that post traumatic stress disorder (PTSD) is 
related to active military service.

3.  An unappealed December 1998 rating decision denied the 
veteran's claim of entitlement to service connection for 
peripheral vascular disease.

4.  Evidence associated with the claims file since the 
unappealed December 1998 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a peripheral 
vascular disease.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active military service, and was not caused or aggravated by 
service connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  The evidence received since the unappealed December 1998 
rating decision is not new and material, and the claim of 
entitlement to service connection for peripheral vascular 
disease is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in February 2003 (prior to initial adjudication) 
the RO sent the veteran a letter that informed him of the 
evidence necessary to establish service connection for 
erectile dysfunction and PTSD, and what evidence was 
necessary to reopen his claim for service connection for 
peripheral vascular disease.  This letter also informed him 
of what evidence they would obtain and what evidence he 
should submit, and, essentially, requested that he provide 
any medical evidence in his possession that pertained to 
these claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that 
because the preponderance of the evidence is against the 
veteran's claims for service connection and to reopen, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
afforded several VA examinations.  Although the veteran was 
not afforded a PTSD examination, no examination is required 
because, as is determined below, the information and evidence 
of record does not adequately corroborate the veteran's 
alleged in-service stressors.  See 38 C.F.R. § 3.159(c)(4).  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.



Entitlement to service connection for erectile dysfunction

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by a service-
connected disability or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en 
banc).

Diabetes mellitus, type II, was diagnosed in 2001.  By an 
August 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II.

As a result of a July 2003 VA diabetes examination, a VA 
examiner diagnosed erectile dysfunction.  During a July 2003 
VA genitourinary examination, the veteran reported that he 
had no trauma or surgery affecting his penis or testicles and 
that he had been impotent for ten years.  Physical 
examination revealed a normal circumcised phallus, bilateral 
testicles descended, no masses, and normal testicle size and 
consistency.  The examiner stated that the onset of erectile 
dysfunction predated the 2001 diagnosis of diabetes mellitus.  
The examiner opined that it was as likely as not that the 
veteran's erectile dysfunction was related to his non-service 
connected coronary artery disease, but not to the veteran's 
service connected diabetes mellitus.  

In his March 2004 substantive appeal, the veteran stated that 
he told the VA examiner that he had not had intimate 
relations in ten years, not that he had been impotent for ten 
years.  He stated that he had been treated for erectile 
dysfunction since 2003.

The Board finds that the competent medical evidence of record 
does not demonstrate that erectile dysfunction is related to 
active military service.  There is a current diagnosis of 
erectile dysfunction.  Thus, the issue is whether erectile 
dysfunction is related to active military service.  The 
service medical records, however, contain no evidence of any 
complaints, findings, or treatment for any sexual 
dysfunction.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999) (service connection for a claimed disorder requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
The veteran most recently stated that erectile dysfunction 
was diagnosed in 2003, and if erectile dysfunction did begin 
in 2003 or event 1993 (as he apparently indicated on VA 
examination of July 2003), it was not evident until over 
twenty or thirty years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In any event, erectile 
dysfunction has not been shown or suggested to be related to 
service.  Accordingly, direct service connection for erectile 
dysfunction on a direct basis is not warranted.

The Board also finds that the competent medical evidence of 
record does not show that the veteran's erectile dysfunction 
was caused or aggravated by service connected diabetes 
mellitus.  Diabetes mellitus is service connected, but a VA 
examiner noted that diabetes mellitus was diagnosed after the 
onset of erectile dysfunction, and opined that therefore, 
diabetes did not cause erectile dysfunction.  As noted above, 
the veteran disputes that he had erectile dysfunction prior 
to the diagnosis of diabetes mellitus.  The VA examiner, 
however, also opined that the erectile dysfunction was more 
likely than not related to the veteran's non-service 
connected coronary artery disease.  Thus, the veteran's 
erectile dysfunction has not been shown to be due to or 
aggravated by a service-connected disorder, but rather, to a 
non-service connected disorder.  See Allen, 7 Vet. App. at 
488 (the evidence must show that the current disability was 
either caused or aggravated by a service-connected 
disability).  Accordingly, secondary service connection for 
erectile dysfunction is not warranted.

Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Turning to the relevant evidence of record, service personnel 
records indicate that the veteran's military occupational 
specialty was radar operator or crewman.  The veteran served 
in Vietnam from July 1967 to July 1968 and was awarded the 
Vietnam Service Medal, National Defense Service Medal, 
Republic of Vietnam Campaign Medal, and the Good Conduct 
Medal.  

As a result of an October 2001 psychological assessment 
conducted at a VA mental health clinic, the veteran was 
diagnosed with PTSD.  During the assessment the veteran 
described two alleged inservice stressors:  an assignment to 
pick up dead bodies from an ambush and being narrowly missed 
by a rocket propelled grenade in a foxhole.  He reported that 
the other incidents were too distressing to discuss at that 
time.  VA medical records from November 2002 to May 2004 
confirmed the PTSD diagnosis.  A December 2002 VA mental 
health clinic note indicated that the veteran was beginning 
PTSD treatment.  At a July 2004 VA psychiatry evaluation, the 
veteran reported that he had been depressed since Vietnam.  
The examiner diagnosed PTSD.  April 2004 VA medical records 
diagnosed chronic PTSD. 

The Board notes that the veteran did not respond to VA's 
request for a description of his alleged inservice stressors.  
The only information of record regarding the stressors is the 
information he provided to a VA examiner in October 2001.

Here, there is no objective evidence to establish that the 
veteran "engaged in combat with the enemy."  See VAOPGCPREC 
12-99, 65 Fed. Reg. 6257 (2000).  Notwithstanding the 
veteran's service in Vietnam, his personnel records do not 
indicate that he engaged in combat.  His military 
occupational specialty was radar operator.  The objective 
documentary evidence does not establish that he earned any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  The service medical records also do 
not show that he sustained any combat-related injuries or 
wounds.  Thus, in order to establish the inservice stressors, 
credible corroborating evidence must verify the veteran's 
assertions.  See Zarycki, 6 Vet. App. at 98.  There is no 
such evidence of record.  Without any credible supporting 
evidence, the evidence of record does not support a finding 
of inservice stressors.  See 38 C.F.R. § 3.304(f) (credible 
supporting evidence that the claimed in-service stressor 
occurred is required for service connection).  Accordingly, 
service connection for PTSD is not warranted.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral vascular 
disease

In a December 1998 rating decision, the RO denied service 
connection for peripheral vascular disease because it was not 
shown in service, did not manifest within one year of 
service, and was not associated with Agent Orange.  The 
veteran did not file a notice of disagreement and the rating 
decision was thus final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The veteran 
filed a claim to reopen this issue in August 2002.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Of record at the time of the December 1998 rating decision 
were the veteran's service medical records, which were 
negative for any complaints, treatments, or findings of 
peripheral vascular disease.  

June 1990 private medical records indicate that the veteran's 
peripheral pulses were strong and equal bilaterally.  The 
clinical impression was coronary artery disease, status-post 
posterior myocardial infarction with stable angina and 
status-post remote percutaneous transluminal coronary 
angioplasty of the left circumflex coronary artery disease.  
March 1991 private medical records indicate the veteran had 
2+ pulses in the right femoral artery and 4+ in the distal 
pulses (dorsalis pedis and posterior tibial), the right leg 
was warm without cyanosis, and capillary refills were good.  
The impression was no evidence of vascular insufficiency.  

In March 1992, the veteran was admitted to a VA hospital 
after presenting with severe left calf pain and foot 
numbness, but no chest pain or palpations.  The veteran's 
medical history was noted to include embolic disease of the 
left toes; 1987 transient ischemic attack; 1984 cardiac 
catheter, myocardial infarction, and cardiac angioplasty; and 
no history of hypertension.  A system review found two block 
claudication of the left calf and occasional chest pain.  
Cardiac examination showed S1 and S2 with no murmurs.  The 
extremity examination demonstrated erythematous toes, good 
capillary refill, full range of motion, and warm feet.  The 
pulse examination showed posterior tibial pulse of 1+, 
dorsalis pedis of 1+ bilaterally, and femoral pulse of 1+ 
bilaterally.  Assessment was embolic disease to the left 
lower leg probably from left femoral disease.  After 
admission, the veteran underwent right iliac artery dilation 
angioplasty and left fem-fem bypass graft.  The veteran's 
left ankle-brachial index was improved.  The veteran then 
underwent thromboembolectomy of his left anterior tibial and 
perineal arteries.  Afterwards, dorsalis pedis pulse was 
palpable and ankle-brachial index was improved. 

June 1992 VA medical records indicated the veteran was 
hospitalized for two days after presenting with chest 
pressure.  He was admitted for unstable angina and rule out 
myocardial infarction.  Physical examination showed normal 
heart, normal S1 and S2, no murmurs, and decreased pulses.  
The diagnoses were coronary artery disease, peripheral 
vascular disease, and status-post fem-fem bypass.  

A July 1992 VA heart examination was conducted.  The medical 
history included a 1989 myocardial infarction and cardiac 
catheterization; 1989 angioplasty of the left circumflex 
coronary artery; 1991 and 1992 chest pain and recurrent 
hospitalization; 1992 atrial septal defect diagnosis; and 
three angioplasties since 1990.  The veteran reported current 
chest pain, exertional dyspnea, shortness of breath, and easy 
fatigability.  Upon examination, there was no dyspnea, no 
orthopnea, no edema of the legs, posterior myocardial 
infarction of the fifth intercostal space midclavicular line, 
S1 normal, S2 loud, regular rhythm, and a grade II to grade 
III systolic murmur at the left sternal border.  The 
diagnoses were status-post myocardial infarction, coronary 
artery disease, unstable angina, arteriosclerotic heart 
disease, status-post percutaneous transluminal coronary 
angioplasty, and atrial septal defect.  

A July 1992 VA arteries and veins examination was conducted.  
The veteran complained of cramping in the left calf and foot 
after walking five to ten feet.  A physical examination 
revealed femoral artery grade II to IV pulsations present 
bilaterally with a significant bruit on the right side.  
Pedal pulsations of the posterior tibial and dorsalis pedis 
arteries were grade II.  There was pallor on elevation of 
feet, rubor in independent position, paresthesias, and 
cardiac involvement.  The diagnoses were status-post femor-
femoral bypass surgery, status post femor-distal surgery of 
the left lower extremity, and residuals of peripheral 
vascular disease of the lower extremities.   

A July 1992 brain examination was conducted.  The veteran 
reported pain in the area of the femoral artery bypass and 
the medial thigh from where the vein graft was taken and the 
inability to walk farther than one or one and a half blocks 
due to leg pain.  The diagnosis was history of transient 
ischemic episode but no current evidence of cerebrovascular 
accident.  The veteran had probable generalized 
arteriosclerosis with a history of myocardial infarction 
angina bypass surgery to left femoral artery with headaches 
and history of black out.  

Evidence received since the December 1998 rating decision 
includes both VA and private medical records.  VA medical 
records from July 2001 through July 2005 indicate that the 
veteran's active problems included peripheral vascular 
disease, status-post fem-fem bypass.  The records also noted 
coronary heart disease, coronary artery disease, 
arteriosclerotic heart disease, a history of myocardial 
infarction, and/or coronary artery bypass graft.  In May 
2003, the veteran was hospitalized for chest pain.

A July 2003 VA diabetes examination diagnosed peripheral 
vascular disease.  At a July 2003 genitourinary examination, 
the examiner noted the diagnosis.  VA medical records show 
that the veteran was hospitalized in August 2003, October 
2003, December 2003, January 2004, March 2004, July 2004, 
September 2004, and February 2005 for various cardiac related 
reasons.  Each time, the diagnoses noted the medical history 
of peripheral vascular disease status-post fem-fem bypass. 

Private medical records from July 2001 indicated a diagnosis 
of arteriosclerotic cardiovascular disease and coronary 
artery bypass graft.  August 2001 records indicated stable 
coronary disease.  August 2002 records show that the veteran 
was hospitalized first for unstable angina, then for coronary 
artery disease, and then again for chest pain.  The discharge 
diagnoses were coronary artery disease status-post 
percutaneous transluminal coronary angioplasty, status-post 
percutaneous transluminal coronary angioplasty and stenting 
of the saphenous vein graft to the right coronary artery, and 
probable chest pain due to coronary spasm, respectively.  In 
December 2002, private medical records reveal that the 
veteran was hospitalized for an angioplasty.  The discharge 
diagnosis was coronary artery disease, status-post 
angioplasty and stent placement to the mid saphenous vein 
graft.

The evidence received since the December 1998 rating decision 
is new because it was not of record at the time of the 
decision.  The newly submitted evidence, however, merely 
confirms the diagnosis of peripheral vascular disease.  The 
newly submitted evidence does not address or establish 
whether the veteran's peripheral vascular disease was 
incurred in or was otherwise related to active military 
service or was caused or aggravated by service connected 
diabetes mellitus.  The evidence is thus not material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, new and material evidence not being 
submitted, the veteran's claim to reopen is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for erectile dysfunction, to include as 
secondary to service connected diabetes mellitus, type II, is 
denied.

Service connection for PTSD is denied.  

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a peripheral vascular disease is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


